Duckworth, Chief Justice.
Where the defendant in this divorce case was a resident of Brooks County when she was adjudged insane and a legal guardian whose place of abode is Fulton County was appointed for her, the domicile or legal residence of the mentally incompetent person became, under Code § 79-405, the same as the guardian. The petition of the husband for divorce filed in Brooks County, showing on its face that these facts existed at the time the suit was filed, the court did not err in sustaining the general demurrer and dismissing the petition for lack of jurisdiction. See Redfearn’s Wills & Administration of Estates (Rev. ed.) 622, § 340; Ocean Accident &c. Co. v. Lovern, 90 Ga. App. 708, 711 (83 S. E. 2d 862).

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., not participating.